Case 0:19-cv-61133-XXXX Document 1 Entered on FLSD Docket 05/03/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                              CASE NO.

  ELBA RODRIGUEZ, and other similarly
  Situated individuals,

                 Plaintiffs,

  v.

  NIAGARA DISTRIBUTORS, INC. and
  JANET LUCCI,


              Defendants.
  _______________________________________/

                               DEFENDANTS’ NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446,

   Defendants, NIAGARA DISTRIBUTORS, INC. and JANET LUCCI, remove this action from

   the Circuit Court for the Seventeenth Judicial District, in and for Broward County, Florida to the

   United States District Court for the Southern District of Florida. As grounds for removal and for

   no other purpose, Defendants state:

          1.      On or about March 15, 2019, Plaintiff, Elba Rodriguez, commenced an action

   in the Circuit Court for the Seventeenth Judicial Circuit, in and for Broward County, Florida,

   captioned Elba Rodriguez, and others similarly situated individuals v. Niagara Distributors,

   Inc. and Janet Lucci, Case No. CACE19005888 (the “State Court Action”).

          2.        Defendants were served with the Summons and Complaint in the State Court

   Action on April 15, 2019.




                                                   1
Case 0:19-cv-61133-XXXX Document 1 Entered on FLSD Docket 05/03/2019 Page 2 of 3



          3.     Defendants are filing this Notice of Removal within thirty (30) days after service

   of the Summons and Complaint. The date on or before which Defendants are required by law to

   remove this action is May 15, 2019. Therefore, this Notice of Removal is timely filed under the

   provisions of 28 U.S.C. § 1446(b).

          4.       The Circuit Court for the Seventeenth Judicial Circuit, in and for Broward

   County, Florida is located within the Southern District of Florida. Venue is proper in this Court

   because it is the “district and division embracing the place where such [state court] action is

   pending.” See 28 U.S.C. §1441(a).

          5.      In accordance with 28 U.S.C. §1446(a), a copy of the entire court file in the State

   Court Action, including all pleadings and papers that have been filed and served on Defendant

   in the State Court Action, is attached to this Notice as Exhibit A. Plaintiff has not served upon

   Defendants any other process, pleadings, or orders.


          6.        Defendants will, promptly upon filing this Notice of Removal, give written

   notice to Plaintiff’s counsel and will file a copy of this Notice of Removal with the Circuit Court

   for the Seventeenth Judicial Circuit in and for Broward County, Florida, as required by 28 U.S.C.

   §1446(d). Attached to this Notice as Exhibit B is a copy of the Notice of Defendants’ Notice of

   Removal to Federal Court which is being filed in the Circuit Court for the Seventeenth Judicial

   Circuit in and for Broward County, Florida.

                     This Court Has Original Federal Question Jurisdiction
                                  Over Plaintiff’s Complaint

         7.       In her Complaint, Plaintiff’s jurisdictional allegations assert claims pursuant to

  the Fair Labor Standards Act of 1938 (“FLSA”), as amended, 29 U.S.C. § 201 et seq. See

  Complaint at ¶2. Moreover, Counts I to III of the Plaintiff’s Complaint seek relief pursuant

  to the FLSA. Id. Pursuant to 28 U.S.C. § 1441(a), “[A]ny civil action brought in a State court
                                                   2
Case 0:19-cv-61133-XXXX Document 1 Entered on FLSD Docket 05/03/2019 Page 3 of 3



  of which the district courts of the United States have original jurisdiction, may be removed by the

  defendant . . ., to the district court of the United States for the district and division embracing the

  place where such action is pending.”


           WHEREFORE, Defendants hereby notify this Court, the Plaintiff, and the Circuit Court

   for the Seventeenth Judicial Circuit in and for Broward County, Florida, that the above-captioned

   matter has been removed to this Court.


                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 3rd day of May, 2019, the foregoing DEFENDANTS’

   NOTICE REMOVAL TO FEDERAL COURT was served via the court’s notification system

   and electronic mail: Martin Saenz, Esq., SAENZ & ANDERSON, PLLC, 20900 NE 30th Avenue,

   Suite 800, Aventura, Florida 33180, msaenz@saenzanserson.com.



                                                         Respectfully submitted,

                                                         /s/. Peter J. Bober
                                                         PETER J. BOBER
                                                         FBN: 0122955
                                                         SAMARA ROBBINS BOBER
                                                         FBN: 0156248
                                                         BOBER & BOBER, P.A.
                                                         2699 Stirling Road
                                                         Suite A-304
                                                         Hollywood, Florida 33312
                                                         Telephone: (954) 922-2298
                                                         Facsimile: (954) 922-5455
                                                         Peter@boberlaw.com
                                                         Samara@boberlaw.com




                                                    3
